Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 06/14/2021.  
The amendments overcome 101 rejection for claims 29 and 31 in prior office action because the claims recite the method step of administering hormone therapy to the individual that limits judicial exception into a practical application. The amendments also overcome 112 (a) written description rejection over claim 29, and 112 (b) and 102 rejections over claims 29 and 30.
The amended claim 18 is withdrawn because the claim is not directed into the elected species (i.e. splice variant 7 of androgen receptor). 
Currently, claims 29 and 31 are under the examination.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. (e) as follows: The provisional applications (62473273, 62522509, 62593534), do not disclose a method that comprises a combination of two method steps comprising detecting AR-V7 in cell free RNA from blood and administering hormone therapy to the individual. The current claim recites “ A method of treating prostate cancer in an individual in need thereof, the method comprising: detecting cfRNA in 
Claim Rejections - 35 USC § 112 (New Matter)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 
The claim 29 has been amended to “A method of treating prostate cancer in an individual in need thereof, the method comprising: detecting cfRNA in blood from the individual by means of PCR, wherein the cfRNA encodes splice variant 7 of androgen receptor (AR-V7); and administering hormone therapy to the individual”. The specification has been thoroughly reviewed, however, the specification does not 
Claim Interpretation
6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102 
(New ground necessitated by the amendments)
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim 29 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Re [Re et al., EUROPEAN UROLOGY; 2017; 7 1: 6 8 0– 6 8 7 (published on 09 October 2016)].
Re teaches a method of detecting androgen receptor splice variant 7 (AR-V7) in RNA extracted from cancer cell vesicle release in blood in prostate cancer patients who received treatments with abiraterone and enzalutamide (abstract)
.With regard to claim 29, Re teaches collecting blood from a total of 36 metastatic castration-resistant prostate cancer (CRPC) patients (26 received abiraterone and 10 received enzalutamide) and performing the blood collection before the start of abiraterone or enzalutamide in seven patients (see p681 col 1 para 4, p 682 col 1-2, Table 1, p 684 col 2). Re teaches isolating exosomes from plasma sample obtained from the blood and extracting RNA from the exosome vesicles (p 682 col 2 and p 683 col 1 para 1-2). Thus, the extracted RNA is cell-free RNA. 
Re further teaches analyzing AR-V7 in the RNA samples via a digital droplet polymerase chain reaction (ddPCR) using the One-Step RT-ddPCR kit (see p 683 col 1 para 1-2, p 681 col 2, Figures 1-2). Re teaches findings of AR-V7 status in the patients and associated characteristics of the patients, for example, observing a total of 14 out of 36 patients  were AR-V7 positive before that start of hormone therapy (see Tables 1-2, p 684 col 2, p 685 col 1, Figures 1-2).  Re teaches observing AR-V7 positive in 2 patients with prior hormonal therapies, 8 patients with current abiraterone therapy and 6 patients with enzalutamide therapy, and 4 patients had prior use of abiraterone therapy among 14 patients with AR-V7 positive (see Table 1, p 684 col 2). This exemplifies Re 
Re further teaches using AR-V7 detection in RNA of exosomes is a valuable predictive maker of resistance to hormone therapy in CRPC (see p 685 col 1 para 2, p 686 col 1 para 2 through col 2 para 1). Accordingly, Re teaches a method of treating prostate cancer comprising the method step of detecting AR-V7 in cell free-RNA in blood from the prostate cancer patient by means of PCR; and the method step of administering hormone therapy to the prostate cancer patient.  
Claim Rejections - 35 USC § 103 
(New ground necessitated by the amendments)
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Re [Re et al., EUROPEAN UROLOGY; 2017; 7 1: 6 8 0– 6 8 7 (published on 09 October 2016)], in view of Haber (Haber et al. PG Pub. No.: US 2019/0391134 A1, priority date of 27 October 2016).
With regard to claim 31, which depends from claim 29, the claim recites “wherein the step of detecting cfRNA comprises real time PCR”. 
The teachings of Re, as applied to claim 29 above, are fulling incorporated here.
With regard to claim 31, Re teaches performing the method via highly sensitive digital droplet polymerase chain reaction (ddPCR) and performing reverse transcriptase PCR reaction (see abstract, p 681 col 2 para 1-3, Figure 1). 
Re does not specifically describe performing the method via ddPCR and reverse transcriptase PCR reaction are in real-time (e.g. real-time PCR).
Haber teaches methods of analysis of RNA including tumor-specific cell-free RNA in a subject’s blood sample to determine an expression level of one or more linkage markers in the blood sample (e.g. liquid biopsy) (see abstract, para 0003-0006, 0008-0010). Haber further teaches detecting AR-V7 expression in blood samples 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have substituted the method of using real-time PCR in detecting AR-V7 in cell-free RNA, as taught by Haber, for using ddPCR in the method by Re. Re describes quantifying the resultant fluorescent signals using droplet reader in ddPCR assay (see p 681 col 1 para 2). The use of real-time PCR (quantitative PCR) is a well-established assay for detection and quantification of biomarkers. It would have been obvious to one skilled in the art to substitute the method of quantifying AR-V7 in RNA using real-time PCR assay by Haber for the method using ddPCR as taught by Re, to achieve the predictable result  of quantifying AR-V7 in cell-free RNA. This substitution of one known element for another would have yielded predictable results to one ordinary skill in the art at the time of the invention.
Citation of Pertinent Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art is Usher [Joshua L. Usher, Kanthi Athreya, Toshiyuki Ishiba, David Samberg, Sadanand Vodala, Mai Dang, Todd Sturdevant, Kathleen Danenberg, 
The cited prior art is Hodara (Emmanuelle Hodara, Daniel Zainfeld, Gareth Morrison, Alexander Cunha, Yucheng Xu, John D. Carpten, Peter V. Danenberg, Paul W. Dempsey, Joshua Usher, KATHLEEN DANENBERG, Farideh Z. Bischoff, Aditi Khurana, Philip D. Cotter, Mathew Moore, Shelly Gunn, Tanya B. Dorff, David I. Quinn, Amir Goldkorn., Journal of Clinical Oncology; 2018 February; Volume 36, Issue 6_suppl; DOI: 10.1200/JCO.2018.36.6_suppl: 274). Hodara teaches a method of performing molecular profiling of prostate cancer using liquid biopsies analysis (e.g. cell-free nucleic acid) (Background). Hodara teaches detecting AR-V7 in cell-free RNA (cfRNA) obtained from blood samples of metastatic castrate resistant prostate cancer (mCRPC) patients via qRT-PCR technique (Methods and Results). Hodara further teaches observing AR-V7 expression in 2 of 21 cfRNA samples obtained from patients who had progressed on abiraterone and docetaxel treatments (Results). 

Jia teaches a method of detecting cell free RNA (cfRNA) plasma samples obtained from metastasis castration-resistant prostate cancer patients that developed resistance to enzalutamide and/or abiraterone (see Abstract para 2). Particularly, Jia teaches observing AR-V7 expression in cfRNA sample of the patients via digital PCR assay (abstract para 2). Jia also teaches observing AR-V7 expression in the samples via sequencing assay (e.g. PrediSeq-Prostate NGS test) to predict diagnosis and therapeutic selection (abstract para 2). Jia further teaches that PrediSeq NGS and digital PCR assays offer comprehensive genomic profiling of both cfDNA and cfRNA in all patients with prostate cancer.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634